Citation Nr: 1742881	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-40 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In November 2015, the Board remanded the claim for additional development.  In January 2017, the Board denied the Veteran's claim.  After the Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), the parties agreed to a Joint Motion for Remand (JMR) in August 2017, which vacated the January 2017 decision and returned the matter to the Board for further appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Although the Veteran's headaches have produced prostrating attacks, they do not produce prostrating attacks averaging once a month over the last several months.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.27, 4.124a, Diagnostic Code 8100 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an initial disability rating in excess of 10 percent for his service-connected tension headaches.  Tension headaches are rated as analogous to migraine headaches under Diagnostic Code 8100.  See 38 C.F.R. §§ 4.20, 4.27, 4.124a (2016).

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for headaches with characteristic prostrating attacks averaging one in two months over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  A 30 percent evaluation is warranted for headaches with characteristic prostrating attacks averaging once a month over the last several months.  See id.  A 50 percent evaluation is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See id.  The 50 percent evaluation is the maximum available schedular evaluation for migraines.  

The Board observes that the rating criteria do not define "prostrating."  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary, 1531 (32nd ed. 2012).  The rating criteria also do not define "severe economic inadaptability."  Notably, the Secretary has conceded that the term "productive of economic inadaptability" could be read as either "producing" or "capable of producing."  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  In addition to this, the Board notes that nothing in Diagnostic Code 8100 requires a claimant to be completely unable to work in order to qualify for the 50 percent rating.  See id.

Notably, the Veteran was provided with VA examinations of his headaches in November 2011 and January 2017.  Although the November 2011 examination report indicated that the Veteran had "prostrating attacks of non-migraine headache pain," the frequency was noted as being less than once every two months.  See VA Examination, 20 (Nov. 10, 2011) (VBMS).  This finding does not warrant an increased evaluation because it does not show that the prostrating attacks averaged once a month.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  Similarly, the January 2017 examination report also fails to warrant an increased evaluation because it does not indicate that the Veteran suffered from prostrating attacks that averaged at least once a month.  Compare VA Examination, 2 (Jan. 15, 2016) (VBMS) (affirmatively stating that the Veteran did not experience any types of prostrating headaches), with See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

The Board also reviewed the Veteran's VA treatment records, which showed consistent treatment for headaches during the appeal period.  Private medical records show treatment for headaches described as occurring every day.  The Veteran provided testimony that echoed these findings, stating that his headaches impacted his ability to sleep and that they interfered with his daily life.  He has also stated that the duration of his headaches are constant.  Although the Board acknowledges these complaints, the crucial element here is how frequently they are prostrating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

Whereas the medical and lay evidence overwhelmingly show that the Veteran's headaches have not caused prostrating attacks averaging once a month over the last several months, the criteria for a disability rating in excess of 10 percent have not been met.  See id.  As the preponderance of the evidence is against the claim, it must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

An initial disability rating in excess of 10 percent for headaches is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals












Department of Veterans Affairs


